      Case 5:17-cv-00790-DNH-ATB Document 142 Filed 09/16/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


                              JUDGMENT IN A CIVIL CASE

Gerald Ruggiero
              Plaintiff(s)

        vs.                                     CASE NUMBER: 5:17-cv-00790-DNH-ATB

CITY OF CORTLAND, New York; BRIAN TOBIN, individually and in his official capacity as Mayor;
RICHARD VAN DONSEL, individually and in his official capacity as Corporation Counsel; DAVID
BRIGGS, individually and in his official capacity as Tax Assessor; ROBERT RHEA, individually
and in his official capacity as Zoning Officer; MARY KAY HICKEY, individually and in her official
capacity as Chairperson of the Zoning Board of Appeals; and KATHRYN SILLIMAN, individually
and in her official capacity as Alderman,
                 Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
                              heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that the City defendants’ motion for summary judgment is GRANTED;
and Plaintiff’s second amended complaint is DISMISSED.

All of the above pursuant to the order of the Honorable David N. Hurd, dated this 16th day of September
2021.


DATED: September 16, 2021




                                                        s/
                                                        G.Demyttenaere
                                                        Deputy Clerk
